Citation Nr: 1219317	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  04-44 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an inferior third ventricle wall benign cystic lesion.  

2.  Entitlement to service connection for residuals of head trauma with headaches.  

3.  Entitlement to a compensable rating for residuals of a left wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973, with service in the reserves thereafter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were initially presented to the Board in September 2008, at which time they were remanded for additional development.  The required development as to the issues being decided herein has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also within the Board's prior September 2008 action, the Board found new and material evidence had been submitted to reopen the Veteran's service connection claims for a benign cystic lesion and residuals of head trauma with headaches.  Therefore, these issues may be considered on the merits at this time.  

At the time this claim was initiated, the Veteran was represented by a veterans' service organization (VSO).  During the pendency of this appeal, he designated a different VSO to represent him.  His current accredited representative is noted on the first page of this decision.  


FINDINGS OF FACT

1.  Competent evidence has been presented establishing onset of an inferior third ventricle wall benign cystic lesion during service.  

2.  Competent evidence has been presented establishing incurrence of a traumatic brain injury during service.  

3.  The service-connected residuals of a left wrist fracture are manifested by normal range of motion without pain on use, loss of strength or sensory response, or other functional impairment.  


CONCLUSIONS OF LAW

1.  An inferior third ventricle wall benign cystic lesion was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

2.  A traumatic brain injury was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

3.  The criteria for a compensable disability rating for residuals of a left wrist fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In May 2004, March 2006, and October 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the February 2003 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in February 2010.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded a VA medical examination in March 2005 regarding his left wrist disability.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Regarding the Veteran's two service connection claims, the grants afforded by the Board herein render harmless any procedural defects as to these claims.  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection - Benign Cyst

The Veteran seeks service connection for a benign cystic lesion of the brain.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as tumors of the brain, spinal cord, or peripheral nerves, or other organic diseases of the nervous system, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran was without any noted neurological abnormalities on examination for service in August 1968.  In May 1972, the Veteran sought treatment for a fracture of the left radius after getting blown over by an aircraft engine while stationed aboard an aircraft carrier.  His left wrist was placed in a long cast, and he returned to duty.  The Veteran's service records confirm his service aboard an aircraft carrier as an aviation ordinance specialist.  On examination for separation from military service in January 1973, the Veteran was without any neurological or related abnormalities.  

Following service, the Veteran sought treatment in June 1976 for a recent history of painful cramping of his right hand.  Objective neurological evaluation was generally within normal limits, with the exception of decreased reflexes in the right upper extremity, and increased ankle and knee reflexes on the right.  He later reported such symptoms as increased headaches, dizziness, blurred vision, and scotomata in his vision.  The Veteran was subsequently found to have a cystic lesion at the base of his brain.  A ventriculoperitoneal shunt was surgically installed for relief of fluid pressure build-up, and a biopsy was conducted to determine if the Veteran's cyst was malignant.  The biopsy was negative.  In a February 1978 letter, the Veteran's private physician stated a head trauma was "just as likely" a cause for this cyst "as any other explanation for it."  

The Veteran was afforded a VA examination in January 2001, at which time he gave a history of having struck his head in 1972 during service when the blast from an aircraft engine knocked him over on the deck of an aircraft carrier.  He stated he did not lose consciousness as a result of this incident, but did develop severe headaches.  Shortly thereafter, he also began to notice some dragging of his right-sided extremities.  He sought private treatment for these symptoms in 1976, and in 1977, had a shunt placed in his skull to relieve the buildup of fluid on the brain.  A cyst was also detected at that time, although it was found to be non-cancerous.  On objective evaluation, the examiner found the Veteran's history to be somewhat incoherent, but otherwise found him alert and oriented times four, with appropriate speech and normal memory.  A January 2001 CT scan showed a calcified cystic lesion adjacent to the left inferior-lateral wall of the third ventricle and extending into the cerebral peduncle on the left.  Regarding the etiology of this disability, the examiner stated he could not relate the development of this cyst to the Veteran's in-service head trauma, as he would have developed symptoms immediately, and not three to five years later.  

More recently, the Veteran was afforded a VA examination in February 2009.  The Veteran's claims file was reviewed by the examiner, a VA neurologist, in conjunction with the examination.  His history of a head injury and a brain cyst was noted, along with his current neurological symptoms, including minor right hand cramps, infrequent headaches, and dragging of his right foot, occasionally resulting in tripping.  The examiner also spoke via telephone with the Veteran's wife, and she reported that the Veteran exhibited dragging of the right foot and headaches at the time she met him in April 1973.  The Veteran also stated that following his May 1972 head injury, his personality changed, and he experienced memory and cognitive difficulties.  Currently, his headaches occurred two to three times per month, and he used medication to treat them as needed.  On physical evaluation, his muscle strength of the extremities was within normal limits, but some decrease in right arm swing and right foot dorsiflexion while walking was noted.  Pinprick, vibration, and light touch sensation were also decreased on the right side.  Concerning the Veteran's brain cyst and his head trauma, the examiner considered them to be separate and unrelated disabilities.  Regarding the Veteran's cyst, the examiner found it "probable" that this cyst was present during military service, as the Veteran and his wife described onset of neurological symptomatology beginning in 1972.  The examiner later stated within the report that it was his "best judgment" that the brain cyst was present during service.  Regarding the Veteran's head injury during service, the examiner found it "likely" the Veteran suffered a traumatic brain injury during military service, resulting in such long term symptoms as headaches, insomnia, personality change, and reduced memory.  

After considering the totality of the evidence, the Board finds a grant of service connection for an inferior third ventricle wall benign cystic lesion is warranted.  This disorder was not initially diagnosed during military service; rather, it was first discovered approximately three years thereafter.  Nevertheless, competent medical evidence, in the form of a February 2009 VA medical examination and opinion, has been added to the record suggesting it is probable that the Veteran's cyst was present during military service.  While a VA examiner concluded in January 2001 that this cyst was likely unrelated to the Veteran's head trauma, that examiner did not otherwise rule out the possibility of onset of this disorder during the Veteran's military service.  Additionally, the Board finds the Veteran's statements regarding onset of right-side neurological symptoms during service to be credible.  Therefore, in light of the competent evidence of record, service connection for an inferior third ventricle wall benign cystic lesion is granted.  

III.  Service connection - Residuals of head trauma

The Veteran seeks service connection for residuals of a head injury.  The general criteria for adjudication of service connection claims have been noted above, and need not be repeated here.  

The Veteran contends he struck his head in May 1972, while on active military service aboard an aircraft carrier.  He stated the blast from an aircraft engine knocked him backward, causing him to strike his head on the flight deck.  He did not lose consciousness, but reportedly cracked the helmet he was wearing, and began to experience headaches shortly thereafter.  The Veteran's service treatment records are negative for any head injuries or related neurological findings, but confirm that he was seen in May 1972 for a fractured left wrist following a fall caused by the engine blast of an aircraft.  

As already discussed above, the Veteran was afforded a February 2009 VA medical examination to address the presence and etiology of any current residuals of a head injury.  His claims file was reviewed in conjunction with the examination.  After physically examining the Veteran and reviewing the claims file, a VA neurologist concluded it was "likely" the Veteran suffered a traumatic brain injury during military service, resulting in such long term symptoms as headaches, insomnia, personality change, and reduced memory.  

After considering the totality of the evidence, the Board finds a grant of service connection for residuals of a traumatic brain injury is warranted.  While such a disorder was not initially diagnosed during service, competent medical evidence, in the form of a February 2009 VA medical examination and opinion, has been added to the record indicating it is probable that such an injury was incurred during military service.  Additionally, the Board finds the Veteran's statements regarding trauma to his head as the result of a fall during service to be credible and consistent with his assigned duties during service.  Therefore, in light of the competent evidence of record, service connection for residuals of a traumatic brain injury is granted.  

IV.  Increased rating - Left wrist fracture

The Veteran seeks a compensable rating for his service-connected residuals of a fracture of the left wrist.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  Here, the disability ahs not significantly changed and a uniform evaluation is warranted.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Veteran's left wrist disability is currently rated under Diagnostic Code 5215, for limitation of the wrist.  A 10 percent rating is provided for dorsiflexion of the wrist, either the major or minor joint, of less than 15 degrees, or plantar flexion limited in line with the forearm.  This represents the only schedular evaluation available under this Code.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Nevertheless, in every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  The Board must also consider evaluation of this service-connected disability under other analogous rating criteria.  

The Veteran was afforded a VA medical examination in March 2005.  He reported a history of a left wrist fracture during military service.  Current symptoms included some pain and aching of the left wrist, without numbness, tingling, or weakness in the left hand.  No impairment in the activities of daily living was noted.  The Veteran stated he was right-handed.  On physical evaluation of the left wrist, he had dorsiflexion to 70 degrees, plantar flexion to 70 degrees, ulnar deviation to 35 degrees, and radial deviation to 20 degrees.  These were similar to the range of motion of the right wrist.  Strength in the left hand was good, as was sensation.  No sensorimotor abnormalities were present.  No additional limitation of motion was noted to result from such factors as pain, weakness, fatigability, incoordination, or pain on movement.  March 2005 X-rays of the Veteran's left wrist were within normal limits.  

The Veteran's VA outpatient treatment records have also been obtained.  He has consistently reported pain of the left wrist, especially with use.  His left wrist has otherwise been without functional impairment or abnormality on objective evaluation, and a February 2002 X-ray was within normal limits.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a compensable rating for the Veteran's residuals of a left wrist fracture.  According to the March 2005 VA examination report and the VA outpatient treatment records, the Veteran's left wrist disability does not result in dorsiflexion of the wrist less than 15 degrees, or plantar flexion limited in line with the forearm, as would warrant a compensable rating under Diagnostic Code 5215.  Additionally, his left wrist has not demonstrated any limitation of motion, loss of motor strength or sensory response, or other functional impairment, as to warrant evaluation of this disability under other pertinent diagnostic criteria.  The Veteran does not exhibit ankylosis of the left wrist, malunion of the radius or ulna, or similar impairment of the left wrist joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206-14.  

The Veteran has also not demonstrated additional limitation of motion based on such factors as pain, pain on use, weakness, fatigability, or incoordination with repeated use.  The Veteran is competent to report that he has pain on use.  However, we find that the objective evidence, prepared by a skilled professional, disclosing no pain and no functional impairment to be more probative and credible than the lay assertions.  In sum, the more probative evidence establishes that he does not have any DeLuca type functional impairment.  Thus, an increased rating is not warranted due to such factors.  Additionally, as the Veteran has not demonstrated a compensable degree of impairment during the pendency of this appeal, a staged rating is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the award of a compensable rating for the Veteran's residuals of a left wrist fracture.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  


ORDER

Service connection for an inferior third ventricle wall benign cystic lesion is granted.  Entitlement to service connection for residuals of a traumatic brain injury is granted.  

Entitlement to a compensable rating for residuals of a left wrist fracture is denied.  


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


